Curia.

The proceedings in this case must be quashed. The Sessions have undertaken to adjudge that a certain highway be laid out in Cambridge, it being of common necessity and convenience, without notifying or hearing that town upon the question before the adjudication. By this adjudication, the rights and interests of the inhabitants of Cambridge are directly affected, as they must be at the expense of making the way, when laid out, and of compensating the owners of the land, over which it may be located, for any damages they may sustain by the location. And it is an essential *550principle of natural justice, that every man have an opportunity to he heard in a court of law, upon every question involving his rights or interests, before he is affected by any juridical decision of the question, (a)

 [See Rev. Stat. c. 24, § 2. — Ed.]